                          Case 5:20-mj-71867-MAG Document 4 Filed 12/17/20 Page 1 of 1
    AO 94 (Rev. 06/09) Commitment to Another District



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                          Northern District
                                                        __________  DistrictofofCalifornia
                                                                                 __________

                     United States of America                             )
                                v.                                        )
                     Richard Beldon Waters, III                           )       Case No. 5:20-mj-71867-MAG-1
                                                                          )
                                                                          )          Charging District’s
                               Defendant                                  )          Case No.    2:20mj0174-KJN

                                                COMMITMENT TO ANOTHER DISTRICT

             The defendant has been ordered to appear in the                      Eastern       District of California           ,
   (if applicable)   Sacramento                          division. The defendant may need an interpreter for this language:
                                                                    .

             The defendant:         ’ will retain an attorney.
                                    ✔ is requesting court-appointed counsel.
                                    ’

             The defendant remains in custody after the initial appearance.

            IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
   to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
   authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
   States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
   promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



   Date:              12/17/2020
                                                                                                Judge’s signature

                                                                              Susan van Keulen, United States Magistrate Judge
                                                                                              Printed name and title




cc:USMS
